Citation Nr: 1453330	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1959 to October 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Boise, Idaho Department of Veterans Affairs Regional Office (RO).  

In July 2014, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran asserts that his acoustic trauma started while serving aboard the USS Meredith when he used power tools in small, enclosed spaces and that his acoustic trauma continued after being transferred to the USS Buck, where he served as a gunner on guns mounted in open and enclosed spaces.  

The Board notes that the Veteran's service personnel records are not for review.  The service separation form that his last duty assignment was the USS Buck and while his occupational specialty is not specifically listed, it is noted that the civilian equivalent is a "magazine keeper."  Based on that evidence and the Veteran's own reports of the circumstances of his active service, which the Board finds credible, the Board concedes the Veteran's exposure to acoustic trauma while on active service.  

In various statements of record, including his Board hearing testimony, the Veteran has consistently reported that tinnitus began while serving on the USS Meredith and that it has remained constant since service.  He has reported that he never sought treatment because he knew there was nothing that could be done for tinnitus.  Further, he has maintained that he believes his hearing loss began during active service and that within a few years of separation from active service, his hearing loss became significant, after a steady decline in hearing acuity since separation.  Additionally, a June 2014 statement from his former spouse supports the Veteran's reports.  

The Veteran is competent to report when he first experienced hearing loss and tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

A review of the Veteran's service medical records shows that his hearing was within normal limits at the time of entrance onto active service.  However, at the time of his separation, hearing acuity was only tested using a whisper voice test, and while it was noted to be normal, a whisper voice test is not an accurate determination of hearing acuity.  Therefore, the Board finds that the Veteran's October 1962 separation examination, and the "normal" hearing results reported therein, cannot be used to support a denial of service connection.  

At an August 2009 VA examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss disability and tinnitus were caused by or a result of active service.  The examiner noted that the Veteran's hearing was normal at the time of separation examination and he had a history of post-service occupational and recreational noise exposure without the use of hearing protection, and a history of adult ear infections.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinions regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus as the examiner did not sufficiently support the conclusions reached.  The examiner noted that the Veteran's hearing was within normal limits at separation, but did not discuss the inadequacy of the test used to determine hearing acuity at that time.  Further, the examiner noted that the Veteran had a history of post-service occupational and recreational noise exposure, which the Board does not dispute, but the examiner did not discuss the Veteran's significant history of noise exposure in service.  Additionally, the examiner's rationale does not take into account the Veteran's consistent statements that bilateral hearing loss and tinnitus began during active service and were initially caused by acoustic trauma during service.  Because the examiner based the opinion on an unreliable test and did not consider the Veteran's history of noise exposure in service or lay statements, the Board finds that the VA opinion is inadequate and cannot service as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and tinnitus and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss and tinnitus while on active service and that he has continued to experience both since that time and those statements have been found credible by the Board.  While there is a medical opinion of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are not related to his noise exposure in active service, that opinion does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusions made.  The Veteran's contentions show a change in hearing acuity during service and he has credibly reported tinnitus during service.  He has also credibly asserted a continuity of symptomatology since service.  Furthermore, he is currently diagnosed with tinnitus and hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2014).

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that bilateral hearing loss disability and tinnitus were incurred in service and service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


